In this case I think the plaintiff has a plain and adequate remedy at law. I see no reason why, in order to enforce his lien, he  should not have attached the equity of redemption in the four lots, and the buildings thereon, described in his bill. It appears by the bill that the savings bank mortgage is dated July 24, 1874, and is for $1,000 and interest; that the plaintiff's claim is $699.66; and that lot No. 1 is of the value of $1,000, and the other four lots of the value of $3,100.
It is held, in Wall v. Robinson, 115 Mass. 429, that when labor is performed under an entire contract, in the erection or repairing of several buildings owned by the same person and situated on the same lot, a lien attached upon the whole estate for the value of the labor performed. And in Colley v. Doughty, 62 Me. 501, it is held that one who buys real estate, after the erection of a house thereon, is not a necessary party to a suit brought by the builder to enforce his lien upon the building, and the lot upon which it stands.
If those defendants who hold by deeds and mortgages subsequent in date to the date of the plaintiff's lien have any rights which the plaintiff is bound to respect, those rights can be adjusted after judgment against the defendants Colby and Blakeslee.
SMITH, J., concurred.
Demurrer allowed. *Page 102